                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

ANNETTE GIRAUD,

     Plaintiff,

v.                              CASE NO.: 8:18-cv-1127-T-33SPF

WOOF GANG BAKERY, INC., ET AL.,

     Defendants.

___________________________________/

                              ORDER

     This matter comes before the Court upon consideration of

the parties’ Amended Joint Motion for Approval of Settlement

and Dismissal with Prejudice (Doc. # 41), filed November 15,

2018. By their Motion, the parties move the Court to approve

the settlement agreement in this Fair Labor Standards Act

action and dismiss the case with prejudice. The Court grants

the Motion.

Discussion

     Plaintiff Annette Giraud filed her Complaint on May 8,

2018, individually, and on behalf of all others similarly

situated, against Woof Gang Bakery, Inc., WGB Clearwater,

LLC, Ryan Lund, and Gina Marie Lund. (Doc. # 1). In her

Complaint, Giraud alleges Defendants did not pay overtime

wages and minimum wages in violation of the FLSA. (Id. at 1).



                                1
Plaintiffs Brittany Westley, Erika Schumm, and Amanda Stewart

later joined in the action. (Doc. # 18). Defendants filed an

Answer and Affirmative Defenses on June 6, 2018. (Doc. # 19).

      The   case      was   previously                assigned    to    the   Honorable

Richard A. Lazzara, United States District Judge.                              However,

on   October     2,    2018,          the    case       was     re-assigned     to    the

undersigned.       (Doc.      #       23).    The       Court    entered      its    FLSA

Scheduling Order on October 5, 2018, which referred the action

to   mediation.       (Doc.       #    26).       A    mediation       conference    was

scheduled for January 18, 2019. (Doc. # 32).

      However,     the      parties          reported         that   they     reached   a

settlement before the scheduled mediation conference. (Doc.

# 37). Because this is an FLSA action, any agreement reached

by the parties is subject to judicial scrutiny. See Lynn’s

Food Stores, Inc. v. United States, 679 F.2d 1353 (11th Cir.

1982). Accordingly, as directed by the Court (Doc. # 38), the

parties filed a timely Motion for Approval of Settlement.

(Doc. # 41).

      In the agreed upon settlement, Giraud will receive “Zero

Dollars ($0.00).” (Doc. # 41 at 1).                      The parties explain that

she has agreed to a settlement of a related case, “8:17-cv-

2442; however, that case is pending in arbitration before the

American    Arbitration           Association           and     settlement     approval



                                              2
efforts will be filed with the arbitrator, and that court, as

necessary.” (Id. at 2).     Opt-in Plaintiff Brittney Westley

will also receive “Zero Dollars ($0.00)” because “she has

agreed to withdraw her notice of consent to join.” (Id. at

3).   Opt-in Plaintiff Erika Schumm will receive $1,050.00,

and her attorney will receive $3,000.00. (Id.). Finally, opt-

in Plaintiff Amanda Stewart will receive $650.00, and her

attorney will receive $3,000.00.    (Id.).

      There are several factors that a court should consider

when determining whether to approve a settlement agreement in

an FLSA action, which are as follows:

      if the parties submit a proposed FLSA settlement
      that, (1) constitutes a compromise of the
      plaintiff’s claims; (2) makes a full and adequate
      disclosure of the terms of settlement, including
      the factors and reasons considered in reaching same
      and justifying the compromise of the plaintiff’s
      claims; and (3) represents that the plaintiff’s
      attorneys’ fee was agreed upon separately and
      without regard to the amount paid to the plaintiff,
      then, unless the settlement does not appear
      reasonable on its face or there is reason to believe
      that the plaintiff’s recovery was adversely
      affected by the amount of fees paid to his attorney,
      the Court will approve the settlement without
      separately considering the reasonableness of the
      fee to be paid to plaintiff’s counsel.

Bonetti v. Embarq Management Company, 715 F. Supp. 2d 1222,

1228 (M.D. Fla. 2009).




                               3
     The    parties    have   provided         copies    of    the    settlement

agreements to the Court, (Doc. ## 41-1, 41-2, 41-3) and, after

reviewing   the   agreements,       the    Court       determines         that   the

settlement is fair and reasonable. The Court notes that the

attorney’s fees seem high when compared to the amount that

the individual Plaintiffs will receive.                 Specifically, of the

$7,700.00     settlement,     $6,000.00         will    go     to    Plaintiffs’

counsel. Nevertheless, the Court ultimately approves the

settlement,    including      the   attorney’s         fees,    based      on    the

representations made in Plaintiffs’ Answers to the Court’s

Interrogatories       on   November       5,    2018.    (Doc.       ##    34-36).

Therein, Plaintiffs stated that their attorneys had incurred

$22,135.00 in fees. (Id.).                Therefore, the $6,000.00 in

attorney’s fees here represents a significant reduction, made

in an effort to facilitate settlement.

     The Court, having considered the factors set out in

Bonetti, 715 F. Supp. 2d at 1228, approves the settlement and

dismisses the case with prejudice.              The Court recognizes that

the parties request that the Court retain jurisdiction over

the settlement; however, the Court declines to do so.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:




                                      4
(1)   The   parties’   Amended   Joint   Motion   for   Approval   of

      Settlement Agreement and Dismissal with Prejudice (Doc.

      # 41) is GRANTED.

(2)   The Settlement is APPROVED.

(3)   This action is DISMISSED WITH PREJUDICE.

(4)   The Clerk shall CLOSE THE CASE.

(5)   The Court declines to retain jurisdiction over the

      settlement.

      DONE and ORDERED in Chambers in Tampa, Florida, this

26th day of November, 2018.




                                 5
